Bigelow, C. J.
There can be no doubt that so much of the claim of the plaintiff as accrued after the enactment of St. 1852, c. 294, § 1, is barred by the statute of limitations. Inasmuch as more than two years had elapsed, after the administratrix had *497given bond for the faithful performance of her trust, before the commencement of the present action, and as letters of administration on the estate of the deceased were granted to her after the passage of St. 1852, c. 294, the case comes within previous decisions of this court, so far as to bar the plaintiff’s right to recover on that part of the cause of action which accrued subsequent to the enactment of that statute. King v. Tirrell, 2 Gray, 331. Hildreth v. Marshall, 7 Gray, 169. We think it equally clear, that the residue of the plaintiff’s claim, being for money received by the intestate prior to St. 1852, c. 294, is also barred. This part of the plaintiff’s demand would have been saved by St. 1855, c. 283, which expressly provided that the previous statute, prescribing a limitation of two years to claims against the estate of deceased persons, should not apply to any debt which had accrued or existed prior to its passage. But this saving provision is expressly repealed by Gen. Sts. c. 182. The effect of this repeal was to put all claims against the estates of deceased persons on an equal footing, so that the statute bar should be uniform and apply to all debts alike, whether the cause of action accrued before or after the enactment of St. 1852, c. 294, if administration was granted and the bond given subsequently to the passage of that act.
It is well settled that it is competent for the legislature to change statutes prescribing a limitation to actions, and that the one in force at the time of suit brought is applicable to the cause of action. The only restriction on the exercise of this power is, that the legislature cannot remove a bar or limitation which has already become complete, and that no new limitation shall be made to take effect on existing claims, without allowing a reasonable time for parties to bring actions before their claims are absolutely barred by a new enactment. Battles v. Fobes, 18 Pick. 532, and 19 Pick. 578. Wright v. Oakley, 5 Met. 400,410. Willard v. Clarke, 7 Met. 437. Brigham, v. Bigelow, 12 Met. 268. Darling v. Wells, 1 Cush. 509. In the present case, the plaintiff had a reasonable and sufficient time to bring his action after the enactment of the General Statutes, on the twenty-eighth day of December 1859, and the time when they took effect and the *498repeal of St. 1855, c. 283, went into operation, on the first day of June following. Smith v. Morrison, 22 Pick. 432.
It was urged by the counsel for the plaintiff, that the plaintiff’s right of action was saved by Gen. Sts. c. 181, § 4, which provides that the repeal of the previously existing statutes shall not affect any right accruing, accrued or established, or any suit or proceeding had or commenced in a civil case before the repeal took effect. But this provision is inapplicable to the case at bar. Taken in connection with § 7 of the same chapter, it is clear that it was not intended to touch cases where the period of limitation was changed by General Statutes. This was decided in giving a construction to similar provisions in the Revised Statutes, and the reasoning of the court in those cases is equally applicable to the above cited provisions of the General Statutes, and decisive of the objection raised by the plaintiff. Wright v. Oakley, 5 Met. 411. Brigham v. Bigelow, 12 Met. 268.

Plaintiff nonsuit.